       Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 1 of 8



                                 -"

                  "IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION




ZEST LABS, INC. and ECOARK
HOLDINGS, INC.                                            PLAINTIFFS

V.                           4: 18CV00500 JM


WALMART INC.                                              DEFENDANT




                  INTERROGATORIES and VERDICT FORMS
          Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 2 of 8



                        1. Zest Labs' Claims for Misappropriation of
                                Trade Secrets Against Walmart

         INTERROGATORY NO. 1-A: Do you find, by the greater weight of the evidence, that

Walmart misappropriated Zest Labs' trade secret?




~.-, 9, U>,-,1
(Date)

If your answer is "Yes," proceed to and answer Interrogatory No. 1-B. Ifyour answer is "No,"
proceed to Interrogatory No. 1-E without answering Interrogatory Nos. 1-B, 1-C or 1--D.



         INTERROGATORY NO. 1-B: What amount do you find, by the greater weight of the

evidence, reasonably and fairly compensates Zest Labs for Walmart's misappropriation?




                                             (Signature of Foreperson)

Proceed to and answer Interrogatory No. 1-C after answering this Interrogatory.



         INTERROGATORY NO. 1-C: Do you find, by the greater weight of the evidence, that

Walmart's misappropriation of Zest Labs' trade secret was willful and malicious?




1:J!i' q, ?wa-1
  ate)
                                            "zlu~~
                                             (Signature of Foreperson)
           Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 3 of 8




· If you answer "Yes" to 1-C, proceed to and answer 1-D. Ifyou answer "No" to 1-C, proceed to
  and answer 2-A.


         INTERROGATORY NO. 1-D: What amount do you award to Zest Labs for exemplary

damages?




Proceed to and answer Interrogatory No. 2-A after answering this Interrogatory.



         INTERROGATORY NO. 1-E: Do you find by the greater weight of the evidence that Zest

Labs filed its claim for misappropriation of trade secrets in bad faith?



                                              (Yes or No)




(Date)                                          (Signature of Foreperson)



Proceed to and answer Interrogatory No. 2-A after answering this Interrogatory.
           Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 4 of 8



                    2. Zest Labs' Breach of Contract Claim Against Walmart

         INTERROGATORY NO. 2-A: Do you find, by the greater weight of the evidence, that

Denise Sharpe had authority to bind Walmart to the 2015 Nondisclosure Agreement ("2015 NDA") by

her June 30, 2017 through July 1, 2017 emails to Zest Labs?




(D te)

If your answer is "Yes," proceed to and answer Interrogatory No. 2-B. If your answer is "No,"
proceed to Interrogatory No. 3.



         INTERROGATORY NO. 2-B: If you responded "yes" to Interrogatory No. 2-A above, do

you find, by the greater weight of the evidence, that Ms. Sharpe's authority extended to all confidential

information given to Walmart from June 30, 2017 until the end of Zest Lab's relationship with

Walmart?




         INTERROGATORY NO. 2-C: Do you find, by the greater weight of the evidence, that

Walmart breached the 2015 Nondisclosure Agreement ("2015 NDA") with Zest Labs?




                                                             ...
                                                                    e
          Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 5 of 8



If your answer is "Yes" to Interrogatory 2-C, proceed to and answer Interrogatory No. 2-D. If
your answer is "No" to Interrogatory 2-C, proceed to Interrogatory No. 3.



         INTERROGATORY NO. 2-D: What amount do you find, by the greater weight of the

evidence, reasonably and fairly compensates Zest Labs for Walmart's breach of the 2015

Nondisclosure Agreement ("2015 NDA")?




(Date)
                                        u          /U',..Q.-£(2w1cioq
                                          (Signature of Foreperson)
          Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 6 of 8



                 3. Zest Labs' Fraudulent Inducement Defense Against Walmart

         INTERROGATORY NO. 3: Do you find, by the greater weight of the evidence, that Walmart

fraudulently induced Zest Labs to enter into the 2018 Statement of Work ("2018 SOW") with Walmart?




( ate)
                                             o·.00.Q...~~
                                             (Signature of Foreperson)




If your answer is "Yes," do not answer Interrogatories 4A or 4B. If your answer is "No," proceed
to and answer Interrogatory 4A.
          Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 7 of 8



               4. Walmart's Breach of Contract Claim Against Zest

         INTERROGATORY NO. 4-A: Do you find, by the greater weight of the evidence, that Zest

Labs breached its 2018 Statement of Work ("2018 SOW") with Walmart?




                                           (Yes or No)


(Date)                                       (Signature of Foreperson)




If your answer is "Yes," proceed to and answer Interrogatory No. 4-B. If your answer is "No,"
your deliberations are complete.



         INTERROGATORY NO. 4-B: What amount do you find, by the greater weight of the

evidence, reasonably and fairly compensates Walmart for Zest Lab's breach of the 2018 Statement of

Work ("2018 SOW")?



                                       $_ _ _ _ _ __




(Date)                                       (Signature of Foreperson)
Ill   1'   I"   ••            Case 4:18-cv-00500-JM Document 368 Filed 04/09/21 Page 8 of 8




                     Your deliberations are complete. Please notify the Court Security Officer.
